TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00362-CV



                             Harvey Leroy Sossamon, III, Appellant

                                                   v.

      Brad Livingston, Director of the Texas Department of Criminal Justice, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
     NO. D-1-GN-08-002020, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                On September 21, 2009, we notified appellant Harvey Leroy Sossamon, III that the

appellate record in this case did not appear to contain a final or otherwise appealable order. This

Court’s jurisdiction is limited to the review of final judgments and certain interlocutory orders signed

by the trial court. See Tex. Civ. Prac. & Rem. Code Ann. §§ 51.012, .014 (West 2008); see also

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Sossamon’s response to this notice

fails to demonstrate that a final or otherwise appealable order has been signed by the trial court.

Sossamon seeks to appeal from the trial court’s order permitting him to take a pre-suit deposition

and denying a motion for a protective order filed by the individual to be deposed. See Tex. R. Civ.

P. 202.1. Specifically, Sossamon wishes to appeal from the following language in the order:

“However, Plaintiff [Sossamon] must follow the Texas Rules of Civil Procedure, including the rules

regarding costs and fees.” A trial court’s order stating that the applicable procedural rules shall apply
to a pre-suit deposition is not an appealable interlocutory order. See Tex. Civ. Prac. & Rem. Code

Ann. § 51.014. No appealable judgment or order appears in the record. Accordingly, the appeal is

dismissed for want of jurisdiction.



                                             ___________________________________________

                                             Diane M. Henson, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: October 15, 2009




                                                2